DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the epitaxial structure comprising a portion being protruding from a top surface of the substrate, the portion comprising a discontinuous sidewall.”  The term “discontinuous,” used to describe the changing slope or slant of the epitaxial structure sidewall, renders the claim indefinite. Based on the specification, drawings, and claim language, it is understood that the sidewall is continuous at all points, but there are two portions of the sidewall having different shapes, slants, angles, inclines, etc. For purposes of this examination, the term “discontinuous” will be ignored.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US Pub. 2016/0049332 A1).
In re claim 1, Xie et al. discloses (figs. 1A-1D) a method of forming a semiconductor device, comprising: providing a substrate (12); forming a gate structure (14) on the substrate; and forming an epitaxial structure (20, 26) in the substrate, at one side of the gate structure, the epitaxial structure comprising a portion (20) being protruding from a top surface of the substrate, the portion comprising a 
In re claims 2-6, Xie et al. discloses the elements of the claims including the forming of the epitaxial structure comprises: forming a first epitaxial layer (20) in the substrate, at the side of the gate structure, wherein the first epitaxial layer comprising a gradually shrinking portion being protruded from the top surface of the substrate; forming a first deposition layer (17) sandwiched between the gate structure and the first epitaxial layer, to expose a top surface of the first epitaxial layer; and forming a second epitaxial layer (26) from the top surface of the first epitaxial layer. The forming of the first epitaxial layer comprises: forming a second deposition layer covering the gate structure, the second deposition layer comprising a tapered sidewall; and forming the first epitaxial layer in the substrate. The forming of the first deposition layer further comprising: after forming the second deposition layer, forming a material layer covering the gate structure and the first epitaxial layer; and partially removing the material layer to expose the top surface of the first epitaxial layer, and forming the first deposition layer. The method completely removing the first deposition layer and the second deposition layer, to obtain the epitaxial structure. The portion comprises a gradually shrinking portion and a gradually expanding portion, and the turning point is disposed between the gradually shrinking portion and the gradually expanding portion, and the gradually expanding portion covers a whole top surface of the gradually shrinking portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (US 2018/0190809 A1) and Golonzka et al. (US 7,768,074 B2) also disclose various elements of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815